Rabin, J.
(dissenting). I dissent and vote to reverse the judgment of conviction and would order a new trial. This defendant was convicted of assault. The Trial Judge, over objection, allowed the introduction of testimony of prior assaults and attempted assaults by the defendant. I believe that reversible error. I cannot conclude that such error was not prejudicial. Accordingly, I would reverse and order a new trial. Capozzoli, J., concurs in the dissent by Rabin, J., for the further reason that the People were erroneously allowed to prove an assault against a third person.